PER CURIAM.
This is an original proceeding on an-alternative writ of prohibition issuing out of this Court and is a companion case to Abbott v. Superior Court of Pima County, 86 Ariz. 309, 345 P.2d 776. The essential facts are the same and the issues present precisely the same question. For the reasons-stated therein and upon the conclusions reached ■ in that case, the alternative writ of prohibition issued herein is hereby made peremptory, and it is so ordered.
*315NOTE: J. MERCER JOHNSON, Justice, being disqualified, the Honorable R. C. STANFORD, Jr., Judge of the Superior Court, Maricopa County, was called in his stead and participated in the determination of this appeal.